J. S31043/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: J.D.D., A.N.S., :          IN THE SUPERIOR COURT OF
AND T.S., JR., MINORS               :                PENNSYLVANIA
                                    :
APPEAL OF: K.D., NATURAL MOTHER :                   No. 219 WDA 2017


                  Appeal from the Order, December 28, 2016,
               in the Court of Common Pleas of Cambria County
                 Orphans’ Court Division at Nos. 2016-204 IVT,
                         2016-205 IVT, 2016-206 IVT


BEFORE: PANELLA, J., DUBOW, J. AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                     FILED MAY 26, 2017

      Appellant, K.D. (“Mother”), appeals from the order of December 28,

2016, terminating her parental rights to the children, J.D.D., A.N.S., and

T.S., Jr. (“the Children”). After careful review, we affirm.

      The trial court, following three evidentiary hearings, made the

following findings:

                  1.    On March 9, 2016, Cambria County
            Children and Youth Services (“CYS”) filed petitions to
            terminate the parental rights of [K.D., “Mother”],
            age 23, [], and [Father], age 32, [], to their
            respective children.       [Mother] is the biological
            mother of [J.D.D.], [] age 3, []; [A.N.S.], [] age 2,
            []; and [T.S., Jr.], [] now 11 months old []. [Father]
            is the biological father of [A.N.S.] and [T.S., Jr.].
            The biological father of [J.D.D.] is unknown. The
            grounds alleged are 23 Pa.C.S.[A.] Section 2511(a)
            Subsections (1), (2), (5), and (8).

                  2. Counsel was appointed for the parents and
            children, and after continuance requests granted by
            the Court evidentiary hearings were held on June 22,
J. S31043/17


          2016; September 20, 2016; and September 29,
          2016.    After transcripts of the hearings were
          prepared and reviewed by counsel, all counsel
          submitted memoranda of their respective positions.

                 3. In July 2014, [Mother] and [Father] moved
          to Johnstown, Cambria County, Pennsylvania from
          Onondaga County, New York where [Mother] was
          involved with the New York Department of Social
          Services as a result of issues resulting in a neglect
          petition being filed involving [J.D.D.] and then newly
          born [A.N.S.].

                4. Both [Mother] and [Father] were referred
          to Dennis M. Kashurba, a licensed psychologist.
          [Mother] was evaluated by Mr. Kashurba who issued
          a report dated August 20, 2014 (Petitioner Exhibit
          11). The purpose of the evaluation was to gather
          information pertinent to ascertaining what type of
          services would be appropriate to ensure the best
          interests of [Mother]’s two children. [Mother] had a
          history of anger management and impulse control
          problems. Mr. Kashurba in his report stated in part:

                      “Her judgment in the session
                appeared to be good once she would
                pause and think about the answer she
                had impulsively given to a question. Her
                level of insight appeared to be at an
                early adolescent level of development
                and rather consistent with the obtained
                estimate of intellectual functioning as
                noted below.”

               In his diagnostic impression, Mr. Kashurba
          wrote:

                “Axis I     Impulse Control Disorder,
                            NOS Relational Problem NOS
                            Anxiety Disorder NOS ADHD,
                            Combined Type Disruptive
                            Behavior Disorder, NOS, by
                            history Mathematics Disorder



                                  -2-
J. S31043/17


                           Bipolar Disorder, NOS, by
                           history

               Axis II     Borderline Intellectual
                           Functioning Histrionic
                           Personality Disorder with
                           Paranoid Traits and
                           Obsessive Compulsive
                           Features”

                In Mr. Kashurba’s summary of the various
          tests administered to [Mother], he stated:

                     “All of her performances fell within
               a relatively consistent band between the
               normal late 10-year level of development
               and the normal early 12-year level of
               development.”

               5. In Mr. Kashurba’s conclusion he stated:

                      “The total information available at
               the present time suggests that [Mother]
               has below average overall intellectual
               ability and academic skills.      She also
               appears to have long-standing mental
               health issues which may adversely affect
               her ability to harness her intellectual
               skills   in  terms     of   learning   and
               independently implementing appropriate
               parenting techniques with her children.
               Thus, it does appear that there will be
               the ongoing need for comprehensive,
               multimodal mental health services as
               well as a variety of social services that
               can typically be facilitated through CYS.
               [Mother] claims that she plans to
               become enrolled in parenting classes at
               some time in the future whenever an
               opening exists for a six-week class.
               However,     her    mental    health   and
               cognitive issues clearly indicate that her
               need for services is well beyond the
               scope of typical parent training classes.


                                 -3-
J. S31043/17


               Additionally, the mental health issues of
               her paramour ([Father]) suggests that
               there will be an ongoing need for an
               external agent of control (CYS)...”

                6. On September 24, 2014, Mr. Kashurba
          penned a report based upon his evaluation of
          [Father]. The purpose of that evaluation was to
          gather information pertinent to determining the
          probability of [Father] developing the ability to
          parent his children by himself or with the assistance
          of his paramour, [Mother]. In the clinical interview
          portion of his report, Mr. Kashurba states:

                      “[Father] presented on time for his
               scheduled appointment.       Initially, his
               affect    was    calm    and   composed.
               However, later when he was informed of
               ongoing     CYS    concerns   that     were
               inconsistent with his perspective of the
               home and family situation, he became
               somewhat irate. He then proceeded to
               engage in denial and minimize the
               circumstances documented by the CYS
               caseworker, CYS social worker, and the
               IFS [(“Independent Family Services”)]
               home management person.            [Father]
               actually appeared to possess grossly
               normal intellectual potential.          He
               admitted that he has been hearing
               ‘voices’ for the past eight years’ time.
               These voices were described as ‘Bob’
               who supposedly is ‘a mean son of a bitch
               and what I would be like if I was bad.’
               The other voice, Tom, was described as
               ‘my good side.’ Supposedly Tom tells
               [Father] not to listen to Bob. In addition
               to hearing these voices, [Father]
               admitted that he sometimes sees them.
               Bob was described as being ‘tall and
               built’ and being blond with blue eyes.
               Tom, on the other hand, was described
               as having dark hair and hazel eyes and
               being slim.”


                                  -4-
J. S31043/17



               Further, Mr. Kashurba notes:

                       “[Father]    clearly   had      a
               preoccupation with the overvalued idea
               regarding the status of the dogs in his
               life...[.] It was reasonably obvious that
               [Father] viewed the dogs at least as
               equals to the children in terms of status
               within the family and perhaps higher in
               status.”

               In Mr. Kashurba’s summary he notes:

                      “[Father]’s    performance       on
               academic testing today found him to
               meet with frustration in basic reading
               skills at a beginning 4th grade level of
               difficulty. This performance placed him
               within the mildly mentally deficient range
               and only at the 1st percentile for his
               chronological age group.”

               Mr. Kashurba concludes:

                      “The total information available at
               the present time suggests that [Father]
               would     have     adequate    intellectual
               potential to learn appropriate parenting
               strategies if his mental health issues
               could be ameliorated.      In his current
               ‘off meds’ condition, there is little
               likelihood that he will be able to
               ameliorate his mental health difficulties,
               which are chronic and severe, to a
               degree that he will be able to harness his
               low average intellectual potential to learn
               and        independently        implement
               appropriate parenting strategies for the
               children. His overvalued idea regarding
               the status of the dogs (supposed service
               animals) suggests that these animals will
               continue to be a higher priority to
               [Father] than the children in the


                                  -5-
J. S31043/17


               household. Unfortunately, it would be
               this   examiner’s     opinion that   the
               supposed service animals have actually
               adversely affected [Father]’s ability to
               function in society.”

                7. As a result of a permanency review hearing
          held on April 20, 2015, the Juvenile Court found that
          the parents had only been minimally compliant with
          the permanency plan and that there had been
          minimal     progress     toward     alleviating   the
          circumstances necessitating the original placement.

                8. Among the Juvenile Judge’s orders, both
          parents were to enroll, participate, attend, and
          successfully complete parenting skill classes; comply
          with the agency social worker in addressing their
          mental health issues; no pets were permitted in the
          residence; and all pets were to be removed prior to
          any consideration of the children’s return home to
          either parent’s residence. [Father] was to have a
          psychiatric evaluation, which the Court notes he
          successfully completed on January 13, 2016
          (Respondent Exhibit 2).

                9. Another permanency review hearing was
          held on September 21, 201[5]. Again the Juvenile
          Court found only minimal compliance with the
          permanency plan and only minimal progress toward
          eliminating the circumstances necessitating the
          original placement.     Supervised visits were to
          continue, and both [Mother] and [Father] were
          ordered to submit to random drug screens.

                10.    [Father] was again evaluated by
          Mr. Kashurba resulting in reports of November 5 and
          November 12, 2015. Mr. Kashurba noted in his
          report:

                      “It would be this examiner’s
               impression that the prognosis for
               significant improvement in the parenting
               domain would not be substantially
               improved and in all likelihood would not


                                  -6-
J. S31043/17


                make positive contribution to the
                children. Thus, this examiner has no
                choice but to concur with the opinion of
                the CYS and home management staff
                that permanency through adoption would
                be in the children’s best interests.”

                 11.   The results of the January 27, 2016
          permanency review hearing are significant in that
          the parties again had made only minimal compliance
          with the permanency plan, but the Court further
          found that the children had been in placement for 15
          of the last 22 months, neither parent was a
          placement option for the children, and that the
          parents had refused to allow the agency to inspect
          and photograph any residence since October of that
          year. In addition, even with attending mental health
          services both parents continued [to] display
          significant mental health instability. Both parents
          have cognitive limitations that are not likely to
          change in a reasonable period of time. The children
          need a permanent, consistent environment, and the
          goal was changed to adoption.

                 12.   This Court further reviewed in detail
          Petitioner’s Exhibit 13, which were court summaries
          given to the Juvenile Court in October 2014, April
          2015, September 2015, and January 2016.

                In the April 13, 2015 court summary it was
          noted that the home was found to be in a deplorable
          condition, including but not limited to garbage, food,
          clothes, dog feces and dog urine on the[] floor and
          furniture. Due to the ongoing nature of the house
          and the parents’ aggressive conversation with the
          social worker, all social worker visits were moved to
          the [CYS] Office.

                 In the September 21, 2015 report, it was
          noted that the parents now lived separately from
          each other.       [Mother] still required constant
          redirection to focus on the skills that she was being
          taught.    The social worker continued to observe
          positive progress in her ability to control her


                                  -7-
J. S31043/17


          impulses and aggressive outbursts however. The
          social [worker] noted that neither parent appeared
          to be able to multitask and supervise and interact
          with both children at the same time. When the
          social worker addressed making good decisions,
          [Father] and [Mother] became very angry and
          defensive and verbalized their belief they are fine
          because they do not have their children so they are
          doing nothing wrong. The parents were not open[]
          to changing their lifestyle to demonstrate stability for
          their children to return home.

               In the final report to the Court                dated
          January 22, 2016, the social worker noted:

                       “This social worker continues to
                have numerous concerns regarding
                [Mother]’s ability to provide for her
                children’s basic needs, safety, and
                well-being due to her parenting deficit,
                cognitive limitations, and mental health.
                [Mother] has demonstrated that she is
                unable to adequately parent her children
                during a two-hour visitation, as well as
                maintain a stable lifestyle.   It is this
                social worker’s opinion [that] due to
                [Mother]’s cognitive limitations, her
                resistance to participate in parenting
                instruction, and her mental health it is
                not likely she can remedy these concerns
                in a timely manner.

                       Regarding [Father], he has shown
                consistency when parenting one child;
                however, he is resistant to social work
                services. This social worker has serious
                concerns regarding his mental health
                stability and his need for changing his
                daily functioning.      It is this social
                worker’s opinion that [because of]
                [Father]’s    mental   health,     cognitive
                limitations, and unwillingness to change
                his daily functioning [] it is also unlikely



                                   -8-
J. S31043/17


               he could alleviate the concerns in a
               timely manner.”

                13.    This Court is well aware that the
          termination of parental rights is one of the most
          serious and severe steps a court can take. As to
          [Father], this Court admits to struggling between
          separating the concept of “reasonable doubt” versus
          a civil case, clear and convincing evidence. This
          Court has examined the individual circumstances of
          this case and considered all explanations and
          accomplishments as to the [F]ather and the lack of
          explanations as to the [M]other on the issues before
          the Court.

                 14.   Addressing the best interests of the
          children, the Court may rely on the testimony of the
          caseworkers and/or social workers. In the report
          (Petitioner Exhibit 10), the caseworker and
          caseworker supervisor note that:

                     “[Father] and [Mother] have the
               barrier of their mental health and
               cognitive limitations that prevent them
               from making the necessary significant
               changes to provide for their children’s
               safety and well-being in a reasonable
               period of time. In addition, they lie,
               attempt to manipulate, and refuse to
               take responsibility for their actions.

                     [Father] and [Mother] do love the
               children. There is no bond between both
               parents and [T.S., Jr.] as they have only
               seen him three times since his placement
               from the hospital on January 15, 2016.
               [Mother] has demonstrated minimal
               bonding with [A.N.S.] and [J.D.D.] and
               with that it was not a true parent-child
               bond with either due to her mental
               health and cognitive limitations. For the
               brief period of time [Father] visited with
               [A.N.S.] alone a parent-child bond was
               present.     Once the visits resumed


                                 -9-
J. S31043/17


                  together again both parents paid less
                  attention and time with [A.N.S.]. The
                  most significant bond was the bond
                  between [J.D.D.] and [Father] though
                  [Father] is not [J.D.D.]’s biological
                  father.

                        [J.D.D.] and [A.N.S.] have a
                  genuine bond with their foster family and
                  [T.S., Jr.] is bonding with his foster
                  family which demonstrates that they will
                  be able to build a healthy bond with an
                  adoptive family.”

           ....

                 16. This Court has found that there does not
           presently exist a strong bond between [Mother] and
           her three children. In terminating the parental rights
           of [Mother], this Court has found that this will best
           meet the developmental, physical, and emotional
           needs and welfare of the children.

                 17. In regard to [Father], the Court has found
           that any bond that exists is minimal. Further, that in
           terminating the rights of [Father] to his two children,
           this Court has found that this will best meet the
           developmental, physical, and emotional needs and
           welfare of those children.

Order, 12/28/16 at 1-11.

     By order entered December 28, 2016, the trial court terminated the

parental rights of both Mother and Father. The trial court determined that

CYS established a basis for termination under 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), & (8). (Id. at 11-12.) The trial court also found that termination

best met the developmental, physical, and emotional needs and welfare of

the Children under Section 2511(b).    (Id. at 10-11.)    This timely appeal



                                   - 10 -
J. S31043/17


followed.   In response to Mother’s Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal, the trial court relied on its Opinion and

Order of December 28, 2016. (Order, 2/14/17 at 1; docket #18.)1

      Mother has raised the following issue for this court’s review on appeal:

“Whether the Court either abused its discretion or committed an error of law

when it granted the Petition for Involuntary Termination of Parental Rights,

thereby terminating the parental rights of [Mother] to [the Children][?]”

(Mother’s brief at 2.)

            When considering appeals such as the one presently
            before us, we are guided by the following:

                  When reviewing an appeal from a decree
                  terminating parental rights, we are
                  limited to determining whether the
                  decision of the trial court is supported by
                  competent evidence. Absent an abuse of
                  discretion, an error of law, or insufficient
                  evidentiary support for the trial court’s
                  decision, the decree must stand. Where
                  a trial court has granted a petition to
                  involuntarily terminate parental rights,
                  this Court must accord the hearing
                  judge’s decision the same deference that
                  we would give to a jury verdict.

            In re: Involuntary Termination of C.W.S.M. and
            K.A.L.M., 839 A.2d 410, 414 (Pa.Super. 2003). We
            are also aware that:

                  In   a    proceeding   to    involuntarily
                  terminate parental rights, the burden of
                  proof is upon the party seeking
                  termination to establish by “clear and

1
 Father filed a separate appeal at No. 218 WDA 2017, assigned to this same
panel.


                                    - 11 -
J. S31043/17


                 convincing” evidence the existence of
                 grounds for doing so. The standard of
                 “clear and convincing” evidence is
                 defined as testimony that is so clear,
                 direct, weighty, and convincing as to
                 enable the trier of fact to come to a clear
                 conviction, without hesitance, of the
                 truth of the precise facts in issue.

           In re A.L.D., 797 A.2d 326, 336 (Pa.Super. 2002)
           (quoting In re Adoption of Atencio, 539 Pa. 161,
           650 A.2d 1064, 1066 (1994)).

In re C.L.G., 956 A.2d 999, 1003-1104 (Pa.Super. 2008) (en banc).

           Moreover, an abuse of discretion occurs “when the
           course pursued represents not merely an error of
           judgment, but where the judgment is manifestly
           unreasonable or where the law is not applied or
           where the record shows that the action is a result of
           partiality, prejudice, bias or ill will.” Id. Generally,

                 [o]ur case law has made clear that under
                 Section 2511, the court must engage in a
                 bifurcated process prior to terminating
                 parental rights. In re D.W., 856 A.2d
1231, 1234 (Pa.Super. 2004). Initially,
                 the focus is on the conduct of the parent.
                 The party seeking termination must
                 prove by clear and convincing evidence
                 that the parent’s conduct satisfies the
                 statutory    grounds    for    termination
                 delineated in Section 2511(a). In re
                 B.L.L.,   787 A.2d 1007,    1013-14
                 (Pa.Super.     2001).        Only    after
                 determining that the parent’s conduct
                 warrants termination of his or her
                 parental rights must the court engage in
                 the second part of the analysis:
                 determination of the needs and welfare
                 of the child under the standard of best
                 interests of the child. C.M.S., supra,
                 [884 A.2d 1284, 1286-87 (Pa.Super.
                 2005)]; A.C.H., supra, [803 A.2d 224,


                                    - 12 -
J. S31043/17


                  229 (Pa.Super. 2002)]; B.L.L., supra.
                  Although a needs and welfare analysis is
                  mandated by the statute, it is distinct
                  from and not relevant to a determination
                  of whether the parent’s conduct justifies
                  termination of parental rights under the
                  statute. One major aspect of the needs
                  and welfare analysis concerns the nature
                  and status of the emotional bond
                  between parent and child.

            In re Adoption of R.J.S., 901 A.2d 502, 508
            (Pa.Super. 2006).

Id. at 1004 (brackets in original).

            We need only agree with the orphans’ court as to
            any one subsection of Section 2511(a), as well as
            Section 2511(b), in order to affirm. In re B.L.W.,
            843 A.2d 380, 384 (Pa.Super. 2004) (en banc),
            appeal denied, 581 Pa. 668, 863 A.2d 1141
            (2004). Here, we analyze the court’s decision to
            terminate under Section 2511(a)(2) and (b), which
            provide as follows.

            (a)   General Rule.--The rights of a parent in
                  regard to a child may be terminated after
                  a petition filed on any of the following
                  grounds:

                  ***

                  (2)   The repeated and continued
                        incapacity, abuse, neglect or
                        refusal of the parent has
                        caused the child to be
                        without essential parental
                        care, control or subsistence
                        necessary for his physical or
                        mental well-being and the
                        conditions and causes of the
                        incapacity, abuse, neglect or
                        refusal cannot or will not be
                        remedied by the parent.


                                      - 13 -
J. S31043/17



                ***

          (b)   Other considerations.--The court in
                terminating the rights of a parent shall
                give primary consideration to the
                developmental, physical and emotional
                needs and welfare of the child.        The
                rights of a parent shall not be terminated
                solely on the basis of environmental
                factors such as inadequate housing,
                furnishings, income, clothing and medical
                care if found to be beyond the control of
                the parent. With respect to any petition
                filed pursuant to subsection (a)(1), (6)
                or (8), the court shall not consider any
                efforts by the parent to remedy the
                conditions described therein which are
                first initiated subsequent to the giving of
                notice of the filing of the petition.

          23 Pa.C.S.A. § 2511(a)(2), (b).

In re Adoption of C.D.R., 111 A.3d 1212, 1215-1216 (Pa.Super. 2015).

                In order to terminate parental rights
                pursuant to 23 Pa.C.S.A. § 2511(a)(2),
                the following three elements must be
                met:      (1) repeated and continued
                incapacity, abuse, neglect or refusal;
                (2) such incapacity, abuse, neglect or
                refusal has caused the child to be
                without essential parental care, control
                or subsistence necessary for his physical
                or mental well-being; and (3) the causes
                of the incapacity, abuse, neglect or
                refusal cannot or will not be remedied.

          In re Adoption of M.E.P., 825 A.2d 1266, 1272
          (Pa.Super. 2003) (citation omitted). “The grounds
          for termination due to parental incapacity that
          cannot be remedied are not limited to affirmative
          misconduct. To the contrary, those grounds may
          include acts of refusal as well as incapacity to


                                  - 14 -
J. S31043/17


           perform parental duties.” In re A.L.D., 797 A.2d
326, 337 (Pa.Super. 2002) (citations omitted).

Id. at 1216.

     The case was first initiated in August 2014 for lack of mental health

treatment, parenting skills, and budgeting skills.    (Notes of testimony,

9/20/16 at 128-129.)    In October 2014, the Children were ordered to be

removed.   (Id. at 133.)   CYS received a report that Mother was beating

J.D.D. and that A.N.S. was soiled and extremely dirty. (Id. at 134; notes of

testimony, 6/22/16 at 79.) A hearing was held on October 20, 2014, and

reunification was the original goal. (Notes of testimony, 6/22/16 at 27-28.)

The juvenile court ordered Mother and Father to, inter alia:       keep all

appointments with mental health providers and follow through with any

recommendations; complete parenting classes; follow through with the

Independent Family Services (“IFS”) home management program; maintain

a safe, clean, and adequately furnished residence for at least six months;

pay rent, utilities, and other bills on time; permit caseworkers to enter,

inspect, and photograph the home; remove all pets from the residence; and

complete psychiatric evaluations. (Id. at 28.)

     The record indicates that Mother failed to comply with the court’s

directives. For example, Mother and Father refused to get rid of the Pitbull

dogs, which was a condition of having the Children returned. At one time,

there were as many as 10 dogs in the residence, including 7 puppies.

(Notes of testimony, 6/22/16 at 37.)     The residence was covered in dog


                                   - 15 -
J. S31043/17


feces and smelled of ammonia due to the presence of dog urine.           (Id. at

169.)      The   Pitbull   dogs   were   aggressive,   overly   protective,   and

malnourished, leading to a fear that they would attack the Children. (Notes

of testimony, 9/20/16 at 131, 152-153.)           Mr. Lonnie Maldet, a CYS

caseworker, testified that Mother and Father asked for money for dog food

and baby formula.     (Id. at 131.) He was concerned that a hungry Pitbull

dog could turn on one of the Children. (Id.) Sabrina Uebel, another CYS

caseworker, testified that there was one cup of dog food for three large

Pitbulls, including one that was pregnant. (Id. at 152.) The baby slept on

the floor with the hungry Pitbulls. (Id.) Ms. Uebel testified that the dogs

were large and aggressive and had to be put in the room upstairs during

CYS visits. (Id. at 152-153.)

        The condition of the family’s residence was described as deplorable

and unsanitary. The house was littered with garbage and dog waste. (Notes

of testimony, 6/22/16 at 169.)           There was clutter and dried vomit

throughout the house. (Id. at 21-22, 33.) Ashley Shaffer, a licensed social

worker for CYS, testified that the smell made her physically ill. (Id. at 169.)

The kitchen was covered in trash, empty beer bottles, and dirty dishes.

(Notes of testimony, 9/20/16 at 33.)          Louann Gustkey-Patterson, the

parents’ landlord at 482 Rear First Street, testified that the house smelled

like dogs. (Id. at 86, 100.) There was trash in and around the home and

cockroaches. (Id.) Sometimes she was afraid to enter the property. (Id.



                                     - 16 -
J. S31043/17


at 99-100.)     In addition, the residence was not child-proofed and was

unsafe, with knives lying around within reach of the Children. (Id. at 31,

101, 142.)     Mr. Maldet testified that there were pocket knives, hunting

knives, and kitchen knives strewn about, as well as cigarette butts and

lighters. (Id. at 136, 142.) There was evidence of drug and alcohol abuse

at the home.        (Id. at 87-90; notes of testimony, 6/22/16 at 194-195.)

Mother and Father never complied with the court’s directive to maintain a

consistently safe and clean home.2

     Regarding the deplorable conditions, while they would show some

measurable improvement over short periods of time, they would always

return   to   the   status   quo.   (Notes     of   testimony,   9/20/16   at   16.)

Ms. Kathy Scaife from IFS testified that some months the house looked okay

and then other months it was terrible.          (Id.)    The conditions were not

consistently acceptable.      (Id. at 17-18.)       Ms. Scaife described clothing,

papers, empty food containers, and food wrappers spread throughout the

home. (Id. at 30-31.) She testified that the clutter was a tripping hazard



2
  Mother and Father lived at 482 Rear First Street until June 2015, when
they moved to 1122 Ridge Avenue. (Notes of testimony, 6/22/16 at 31-33,
59.) At some point in May 2015, Mother moved her belongings to an
apartment at Solomon Homes; however, she continued to reside with
Father.    (Id. at 32-33.)       Barbara Brzana, a caseworker for CYS,
characterized it as a ruse so that Mother could get the Children back while
Father kept the dogs. (Id. at 38.) Ms. Brzana never saw the inside of the
Solomon Homes apartment since Mother was rarely there, and pursuant to
Johnstown Police Department policy, CYS cannot enter Solomon Homes
without a police escort due to safety concerns. (Id. at 59-60, 62.)


                                      - 17 -
J. S31043/17


for the Children. (Id.) According to Ms. Shaffer, in April 2015 she had to

move visits off-site due to poor housekeeping. (Notes of testimony, 6/22/16

at 169.)    She described dog feces and garbage strewn about the floor, as

well as the odor of urine and marijuana smoke. (Id.) This testimony was

corroborated by Ms. Brzana who described a house full of fecal matter, dried

vomit, clutter, and garbage. (Id. at 33.) On each of three occasions she

visited the home from January 2015 to March 2015, the conditions were the

same. (Id.; notes of testimony, 9/29/16 at 36.)

     Ms. Brzana testified that she still has not seen the inside of their

current residence because Mother and Father refused entry, in violation of

the juvenile court order. (Notes of testimony, 6/22/16 at 33-36.) Mother

and Father gave numerous excuses for refusing entry.         (Id.) Mother also

failed to comply with mental health treatment. (Id. at 36.) She started the

Alternative Community Resource Program (“ACRP”) in February 2015 but

was discharged in September for missing appointments. (Id.)

     Ms. Brzana testified that Mother’s parenting skills were very limited.

(Id. at 39.)    She had difficulty initiating and maintaining play with the

Children.   (Id.)   Mother would complain of being tired and direct either

Father or J.D.D. to get things for her. (Id.) Mother and Father would arrive

late and unprepared for supervised visits. (Id. at 39-40.)

     Ms. Brzana testified to safety concerns as well.        She testified that

A.N.S. was “kind of forgotten” during supervised visits.     (Id. at 40.) CYS



                                   - 18 -
J. S31043/17


caseworkers would warn Mother and Father of potential injuries to the

Children but they would not react until injuries had already occurred. (Id. at

40-41.) When J.D.D. hit his head and was crying, Mother told him, “Come

over here.” (Id. at 41.) She would not go to him to pick him up and soothe

him.    (Id.)    According to Ms. Brzana, neither Mother nor Father made

significant progress. (Id. at 42.)

       Ms. Brzana also testified regarding ongoing financial pressures.

Mother and Father relied on Father’s social security disability and Mother did

not work.       (Id. at 46-47.)   Mother was employed for one month from

October 2015 until November 2015 but was terminated for failure to perform

her job duties. (Id. at 47.) Mother did work at the soup kitchen but that

was unpaid; she was required to do community service in order to collect

cash assistance. (Id. at 60.) The parents’ monthly expenses exceeded their

meager income and they were behind on their bills. (Id. at 46-48.)

       Mr. Kashurba characterized Mother’s intelligence as between the

normal late 10-year level of development and the early 12-year level of

development.       (Id. at 96-97.)    Academically, Mother functioned at a

7th grade level.    (Id. at 97-98.)   Mr. Kashurba observed Mother with the

Children on several occasions.     (Id. at 105.) He noted bickering between

Mother and Father during the visitations as well as lack of preparation. (Id.)

His impression was of two teenagers “playing family” while babysitting

someone else’s children.     (Id. at 106.)     Mr. Kashurba testified that there



                                      - 19 -
J. S31043/17


were a variety of tripping hazards left on the floor.     (Id.)   Mother spent

much of the visit talking to the social worker who was supervising the visit.

(Id.)     Mr. Kashurba’s opinion was that Mother would not be able to

adequately parent the Children within a reasonable amount of time. (Id. at

106-107.) Therefore, Mr. Kashurba supported a goal change to permanency

through adoption. (Id. at 108.)

        Ms. Shaffer testified that she began working with Mother and Father in

August 2014.      (Id. at 166-167.)     With regard to Mother, she canceled

6 sessions and failed to show up for 11 sessions. (Id. at 168-169.) Mother

did keep 44 sessions, and Ms. Shaffer also supervised 24 visitations with

Mother. (Id. at 168.) Ms. Shaffer testified that in April 2015, they had to

move the sessions out of the home because of deplorable housekeeping and

also because Mother had threatened the CYS caseworker.            (Id. at 169.)

According to Ms. Shaffer, Mother becomes easily overwhelmed during

visitations, has an explosive temper, and poor impulse control. (Id. at 170.)

Ms. Shaffer testified that Mother lacks motivation to parent the Children and

has to be prompted to get up and play with them.          (Id.)   Mother would

spend most of the time during visitation sitting in a chair either eating or

trying to converse with Ms. Shaffer. (Id.)

        Ms. Shaffer did testify that Mother showed some improvement with

regard to her temper.     (Id. at 171.)   In the beginning, she would yell at

J.D.D. and grab him by the arm.           (Id.)   Later, she was utilizing the



                                      - 20 -
J. S31043/17


“time out” method and was able to better control her anger.              (Id.)

However, in other areas, the parents showed limited or no improvement.

(Id.)    For example, CYS attempted to work with them on nutrition and

providing healthy lunches for the Children instead of just potato chips and

juice boxes. (Id. at 171-172.) Mother commented that she was too lazy to

walk to the grocery store to buy fruit. (Id. at 172.) On one occasion, they

brought whole, unpeeled carrots for A.N.S. to eat, who had just turned one

year old. (Id.) They did not understand how that could be a choking hazard

for a one-year-old baby. (Id.)

        Ms. Shaffer testified that Mother was very defensive and would dismiss

any concerns or suggestions.      (Id. at 173.)   Mother maintained that she

knew how to parent the Children and did not need CYS’s help. (Id.) Mother

felt that the parenting classes she received in New York State were

sufficient. (Id.)

        Similarly, Candice Mishler, a social worker for CYS, testified that

Mother took an inactive role during supervised visits. (Notes of testimony,

9/20/16 at 41.) She described Mother’s approach as “aloof.” (Id. at 42.)

After about 40 minutes, Mother would become overwhelmed and frustrated

and snap at the Children for minor transgressions. (Id. at 42-43.) Mother

struggled with multitasking and had difficulty interacting with both J.D.D.

and A.N.S. simultaneously. (Id. at 45.) This testimony was corroborated by

Ms. Brzana who testified that Mother and Father could not clean up the room



                                     - 21 -
J. S31043/17


and dress the Children at the same time. (Notes of testimony, 6/22/16 at

73.) Mother and Father were unable to adequately supervise the Children

due to their problems multitasking. (Id.) In addition, Ms. Mishler testified

that neither Mother nor Father had appropriate insight into the needs of the

Children or their own mental health needs. (Notes of testimony, 9/20/16 at

43.) They denied or refused the need for services. (Id.)

      Mother claims that these issues were de minimus and that the

Children were never in any form of danger. (Mother’s brief at 6.) Mother

argues that there were no allegations that the Children were suffering due to

her shortcomings or that the pets posed any legitimate risk. (Id. at 7.) As

set forth at length supra, the Children were in physical and psychological

danger. They were living in filth. Besides the hungry Pitbulls and hunting

knives lying around, there was testimony of ongoing drug use and domestic

violence.   (Notes of testimony, 6/22/16 at 44, 194-195.)     It was readily

apparent to the trial court that despite 15 months of intensive services,

Mother was unable or unwilling to remedy the conditions which led to the

Children’s placement, and they would continue to be at risk if returned to

her care. Our review of the record supports the trial court’s conclusion that

Mother is incapable of parenting the Children and that her parental

incapacity has left the Children without essential parental care or control.

Additionally, it was reasonable for the court to determine that Mother will

not, or cannot, remedy this incapacity.



                                    - 22 -
J. S31043/17


          Next, we consider whether termination was proper
          under Section 2511(b). Section 2511(b) “focuses on
          whether termination of parental rights would best
          serve the developmental, physical, and emotional
          needs and welfare of the child.” In re Adoption of
          J.M., 991 A.2d 321, 324 (Pa.Super. 2010). As this
          Court has explained, “Section 2511(b) does not
          explicitly require a bonding analysis and the term
          ‘bond’ is not defined in the Adoption Act. Case law,
          however, provides that analysis of the emotional
          bond, if any, between parent and child is a factor to
          be considered” as part of our analysis.         In re
          K.K.R.-S., 958 A.2d 529, 533 (Pa.Super. 2008).
          “While a parent’s emotional bond with his or her
          child is a major aspect of the subsection 2511(b)
          best-interest analysis, it is nonetheless only one of
          many factors to be considered by the court when
          determining what is in the best interest of the child.”
          In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011)
          (citing K.K.R.-S., 958 A.2d at 533-36).

                [I]n addition to a bond examination, the
                trial court can equally emphasize the
                safety needs of the child, and should also
                consider the intangibles, such as the
                love, comfort, security, and stability the
                child might have with the foster parent.
                Additionally, this Court stated that the
                trial   court    should    consider    the
                importance of continuity of relationships
                and whether any existing parent-child
                bond can be severed without detrimental
                effects on the child.

          Id. (quoting In re A.S., 11 A.3d 473, 483
          (Pa.Super. 2010)); see also In re T.D., 949 A.2d
910, 920-23 (Pa.Super. 2008), appeal denied, 601
Pa. 684, 970 A.2d 1148 (2009) (affirming the
          termination of parental rights where “obvious
          emotional ties exist between T.D. and Parents, but
          Parents are either unwilling or unable to satisfy the
          irreducible minimum requirements of parenthood,”
          and where preserving the Parents’ rights would



                                  - 23 -
J. S31043/17


             prevent T.D. from being adopted and attaining
             permanency).

In re Adoption of C.D.R., 111 A.3d at 1219.

        Ms. Brzana testified that at the time of the last hearing on

September 29, 2016, J.D.D. was 42 months old and had spent 27 of those

months in out-of-home placement, including 4 months in New York. (Notes

of testimony, 9/29/16 at 38.)      A.N.S. was 27 months old and spent only

2 months at home prior to placement with CYS. (Id. at 38-39.) T.S., Jr.,

was 8 months old and had been in CYS’s care since his birth. (Id. at 39.)

Ms. Brzana testified that any bond between J.D.D. and Mother was not a

parent/child bond. (Notes of testimony, 6/22/16 at 43-44.) J.D.D. enjoyed

seeing Mother but did not look at her as a mother figure. (Id. at 44.)

        Regarding A.N.S., Ms. Brzana did not see any bond with Mother. (Id.

at 44.) Ms. Brzana testified that, “[A.N.S.] is left to her own devices a lot

during the visits.” (Id.) T.S., Jr., was placed directly from the hospital and

because his permanency goal was changed immediately, Mother and Father

had only monthly visits.   (Id.)   Ms. Brzana testified that there is no bond

between T.S., Jr., and his parents. (Id.)

        Ms. Brzana testified that in her professional opinion, it is in the

Children’s best interests for the goal to be changed to adoption. (Id. at 45.)

J.D.D. has had four different placements in 42 months and needs stability.

(Id.)    A.N.S. has thrived in foster care and feels safe and stable.    (Id.)

Ms. Brzana testified that A.N.S. connects with her foster parents as though


                                     - 24 -
J. S31043/17


they are her mom and dad. (Id.) Regarding T.S., Jr., Ms. Brzana opined

that delaying the adoption process “would be like just holding off the

inevitable.”   (Id. at 45-46.)      CYS provided both parents with services for

15 months without significant progress. (Id. at 46.)

       Ms. Brzana sees the foster parents once a month in their home and

also follows up with e-mail or phone calls at least twice a month. (Id. at

60.)   Ms. Brzana has had no issues with the foster parents and has no

concerns about their ability to care for the Children.     (Id. at 60-61.) The

trial court found that the Children are successfully bonding with their foster

family, indicating that they will be able to build a healthy bond with an

adoptive family. (Order, 12/28/16 at 10 ¶14.)

       The evidence supports the trial court’s determination that it would be

in the Children’s best interests if Mother’s parental rights were terminated.

Clearly, it would not be in the Children’s best interests for their lives to

remain on hold indefinitely in hopes that Mother will one day fulfill her

obligations and be able to act as their parent.        See In re Adoption of

C.D.R., 111 A.3d at 1220, quoting M.E.P., 825 A.2d at 1276 (“A child’s life

simply cannot be put on hold in the hope that the parent will summon the

ability to handle the responsibilities of parenting.” (citations omitted)).

Mother is not entitled to relief.




                                        - 25 -
J. S31043/17


      Accordingly, because we conclude that the trial court did not abuse its

discretion by involuntarily terminating Mother’s parental rights pursuant to

Section 2511(a)(2) and (b), we affirm the order of the trial court.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/26/2017




                                    - 26 -